                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                   §
  CARLTON K. CUMMINGS
                                                   §
                                                   §            CASE NO. 6:18-CV-178
  vs.
                                                   §
                                                   §
  COMMISSIONER, SOCIAL
                                                   §
  SECURITY ADMINISTRATION

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE


        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions and recommendation for the disposition of this case has been presented for

consideration. The Report and Recommendation (ECF 14) recommends that the complaint be

dismissed without prejudice for failure to prosecute pursuant to FED. R. CIV. P. 41(b). No written

objections have been filed. The Court therefore adopts the findings and conclusions of the

Magistrate Judge as those of the Court. In light of the foregoing, it is hereby

        ORDERED that the above-entitled action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute pursuant to FED. R. CIV. P. 41(b).

        Any motion not previously ruled on is DENIED.

               .     SIGNED this the 17th day of June, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
